 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   MARICELA LAURINO, et al.,                           CASE NO.: 1:18-cv-00636-LJO-SAB

11                  Plaintiffs,            ORDER DIRECTING THE CLERK OF THE
                                           COURT TO TERMINATE THE UNITED
12        v.                               STATES AND TINA MARIE AMENDE AS
                                           PARTIES IN THIS ACTION AND TO
13   UNITED STATES POSTAL SERVICE, et al., CLOSE CASE NO. 1:18-cv-00739-LJO-SAB;
                                           AND DIRECTING PLAINTIFFS TO FILE
14             Defendants.                 AMENDED COMPLAINT

15                                                       (ECF No. 16)

16                                                       DEADLINE: NOVEMBER 9, 2018

17

18          On October 26, 2018, the parties filed a stipulation to dismiss the United States Postal

19 Service and Tina Marie Amende. (ECF No. 16.) Rule 41(a) of the Federal Rules of Civil
20 Procedure allows a party to dismiss some or all of the defendants in an action through a Rule

21 41(a) notice. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). In light of the

22 stipulation of the parties, the United States Postal Service and Tina Marie Amende, shall be

23 terminated in this action.

24          Pursuant to the stipulation of the parties, this action was consolidated with Jurado v.

25 United States, No. 1:18-cv-00739-LJO-SAB, on July 16, 2018. (ECF Nos. 10, 11.) As this

26 action has been consolidated, the Court shall require Plaintiffs to file an amended complaint
27 reflecting the consolidation. Further, the Court notes that Jurado has not been closed, and the

28 Clerk of the Court shall be directed to close the case.

                                                     1
 1          Accordingly, it is HEREBY ORDERED that:

 2          1.      The Clerk of the Court is DIRECTED to ADMINISTRATIVELY TERMINATE

 3                  the United States Postal Service and Tina Marie Amende as defendants in this

 4                  action;

 5          2.      The Clerk of the Court is DIRECTED to ADMINISTRATIVELY CLOSE Jurado

 6                  v. United States, No. 1:18-cv-00739-LJO-SAB;

 7          3.      Plaintiff SHALL FILE an amended complaint reflecting the consolidation of these

 8                  actions on or before November 9, 2018.

 9
     IT IS SO ORDERED.
10

11 Dated:        October 29, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                   2
